DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on 07/10/2022. 
3.	Claims 1 – 19 and 21 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar et al. (Pub No: US 2020/0169474 A1) in view of Purdy (US 2005/0134607 A1).

Regarding claim 1. Nagarkar teaches a method for providing a visual representation of a network, the method comprises:
receiving network information indicative of (a) network nodes that comprise edge network nodes, (b) connectivity between the network nodes; and (c) connectivity of edge network nodes to one or more other networks( Nagarkar [0030] receive network data indicating the actual physical components of the network on which the logical networks are implemented (e.g., the physical servers, switches, routers, etc.) interpreted as connectivity between the network nodes interpreted as connectivity between the network nodes); and
generating the visual representation of the network (Nagarkar [0029] Fig 1 network visualization application generates this interactive network map for numerous network configurations in a datacenter (e.g., numerous logical networks might be implemented in a multi-tenant datacenter, with the application generating separate network maps for each) interpreted as generating the visual representation of the network) ,
wherein the visual representation is associated with selection metadata for selecting which part out of multiple parts of the visual representation to display, wherein each part comprises at least a part of a single layer of the multiple layers (Nagarkar [0057] and [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, which select various network data of (e.g., IP addresses) relating to virtual machines 810-850, a group 860 with a virtual machine 830 that hosts containers 840 and 850 which is part of visual representation and displayed by a visual indicator multiple layers may include some of the same components as other layers, here, both data plane layer 800 and physical layer 900, displaying multiple layers interpreted as each part comprises single layer of the multiple layers).
Nagarkar does not teach the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values.
However Purdy teaches the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values (Purdy [0030] and [0034] and Fig 3B, displayed by the multilayer data interpreted as visual representation comprises multiple layers, where the rank of each layer 31A-31G, indicates the level of importance of the data residing on that layer interpreted as multiple layers  comprise network nodes as shown in Fig 2 B, representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers interpreted as different layers are associated with different importance values).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar by incorporating the teachings of Purdy. 
Doing so multilayer data animation program is provided that controls the simultaneous display of objects that represent complex or interrelated data, where the appearance of the objects may change over time to reflect changes in the data. The objects are periodically updated to reflect changes in the data, and the multilayer data animation program alters the display of the objects in accordance with the layer hierarchy when the display of objects on one layer conflicts with objects on another layer.

Regarding claim 12. Nagarkar and Purdy teach the method according to claim 1 and Nagarkar further teaches wherein the generating of the visual representation comprises adding to a visual representation of a layer of the network, inter-layer connectivity indications indicative of a path that connects two network nodes of the layer, wherein the path passes through at least one other layer of the network (Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, when a user selects a logical forwarding element interpreted as inter-layer connectivity indications indicative of a path that connects two network nodes of the layer, wherein the path passes through at least one other layer of the network).

Regarding claim 13. Nagarkar and Purdy teach the method according to claim 1 and Nagarkar further teaches comprising displaying the visual representation of the network (Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, when a user selects a logical forwarding element interpreted displaying the visual representation of the network).

Regarding claim 14. Nagarkar and Purdy teach method according to claim 1 and Nagarkar further teaches comprising transmitting to a recipient computerized device the visual representation of the network (Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, when a user selects a logical forwarding element interpreted as transmitting to a recipient computerized device the visual representation of the network).

Regarding claim 15. Nagarkar teaches a non-transitory computer readable medium that stores instructions (Nagarkar [0078] computer readable medium that stores instructions) for:
receiving network information indicative of (a) network nodes that comprise edge network node, (b) connectivity between the network nodes, and (c) connectivity of edge network nodes to one or more other networks( Nagarkar [0030] receive network data indicating the actual physical components of the network on which the logical networks are implemented (e.g., the physical servers, switches, routers, etc.) interpreted as connectivity between the network nodes interpreted as connectivity between the network nodes); and
generating a visual representation of the network(Nagarkar [0029] Fig 1 network visualization application generates this interactive network map for numerous network configurations in a datacenter (e.g., numerous logical networks might be implemented in a multi-tenant datacenter, with the application generating separate network maps for each) interpreted as generating the visual representation of the network); and
wherein the visual representation is associated with selection metadata for selecting which part out of multiple parts of the visual representation to display, wherein each part comprises at least a part of a single layer of the multiple layers(Nagarkar [0057] [0059] Figs 8 and 9, Graphical user interface GUI 400 displaying multi-layer network map, which select various network data of (e.g., IP addresses) relating to virtual machines 810-850, a group 860 with a virtual machine 830 that hosts containers 840 and 850 which is part of visual representation and displayed by a visual indicator multiple layers may include some of the same components as other layers, here, both data plane layer 800 and physical layer 900, displaying multiple layers interpreted as each part comprises single layer of the multiple layers).
Nagarkar does not teach the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values.
However Purdy teaches the visual representation comprises multiple layers, each layer comprises one or more of the network nodes of the network, wherein different layers are associated with different importance values (Purdy [0030] and [0034] and Fig 3B, displayed by the multilayer data interpreted as visual representation comprises multiple layers, where the rank of each layer 31A-31G, indicates the level of importance of the data residing on that layer interpreted as multiple layers on network nodes as shown in Fig 2 B, representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers interpreted as different layers are associated with different importance values).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar by incorporating the teachings of Purdy. 
Doing so multilayer data animation program is provided that controls the simultaneous display of objects that represent complex or interrelated data, where the appearance of the objects may change over time to reflect changes in the data. The objects are periodically updated to reflect changes in the data, and the multilayer data animation program alters the display of the objects in accordance with the layer hierarchy when the display of objects on one layer conflicts with objects on another layer.

Claims 2-11 , 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar et al. (Pub No: US 2020/0169474 A1) in view of Purdy (US 2005/0134607 A1) in further view of Zhang et al. (Pub No : US 2007/0286218 A1).

Regarding claim 2. Nagarkar and Purdy teach the non-transitory computer readable medium according to claim 1, and Nagarkar further teaches wherein the network nodes comprise multiple hosts, wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts (Nagarkar [0038] [0062] Fig 11, network configuration data may provide information about the network as an interconnected entity at a logical level and the components at a higher level that correspond to groups of lower level components where overlays could visually show, e.g., virtual machines status (functioning properly, slow, completely disabled, etc.), display network performance metrics (e.g., throughput, latency, available bandwidth, etc.), the location of malware infections, and many other types of data interpreted as wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts ).
Nagarkar and Purdy do not teach wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host
However Zhang teaches wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host (Zhang [0032] [0038] Fig 2, shortest paths go through node A than the other three nodes interpreted as determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.


Regarding claim 3. Nagarkar and Purdy teach the method according to claim 1.
Nagarkar and Purdy do not teach the wherein each one of the network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations, each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes.
However Zhang teaches wherein each network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations ( Zhang [0031] A path is defined as a sequence of nodes (n.sub.1, . . . , n.sub.k) such that from each of its nodes there is an edge to the successor node in cluster interpreted as each network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations), each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes (Zhang [0038][0083] though nodes E, B, and D are located on similar local topological positions The algorithm traces the recursion tree interpreted as based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 4. Nagarkar, Purdy and Zhang teach the method according to claim 3 and Zhang further teaches wherein the clustering comprises calculating, for each one of a pair of hosts, an identity parameter for the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings are calculated interpreted as calculating of the identity parameter by v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 5. Nagarkar, Purdy and Zhang teach the method according to claim 4 and Nagarkar further teaches wherein each ignored network has a physical connection that is different from a logical connection of the network (Nagarkar [0030] network configuration may define one or more logical networks that are implemented by physical components within a datacenter or across multiple datacenters in some embodiments. Such logical networks include logical routers, logical switches, and logical ports (of both the logical routers and logical switches), as well as additional logical components interpreted as each ignored network has a physical connection that is different from a logical connection of the network).
Nagarkar and Purdy do not teach wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts; (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network; and (c) a number (Nignore) of ignored network coupled to the network 
However Zhang further teaches wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings interpreted as calculating of the identity parameter for a pair of hosts is based set of neighbors of v.sub.i, N(v.sub.i), is denoted as a set of nodes directly connected to v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ) (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network (Zhang [0041] the nodes with the lowest values of Bridging Centrality interpreted as (Nmin) of a host that has a lowest number of connections out of all nodes of the network) , and (c) a number (Nignore) of ignored network coupled to the network (Zhang [0068] ignores large numbers of nodes interpreted as a number (Nignore) of ignored network coupled to the network).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 6. Nagarkar, Purdy and Zhang teach the method according to claim 5 and Zhang further teaches wherein the identity parameter for the pair of hosts equals Nident*Coefficient/(Nmin-Nignore) (Zhang [0077] similarity S.sub.st of two nodes s and t interpreted as identity parameter for the pair of hosts can be computed by S.sub.st of two nodes s and t can be computed by S  interpreted as Nident*Coefficient/(Nmin-Nignore)).

Regarding claim 7. Nagarkar, Purdy and Zhang teach the method according to claim 3 and Zhang further teaches wherein each clustering iteration comprises merging edge network nodes connected to a same network node (Zhang [0039] bridging centrality combines these two measurements, betweenness centrality and bridging coefficient, since none of these two indices can differentiate the bridging nodes interpreted as merging edge network nodes connected to a same network node ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 8. Nagarkar, Purdy and Zhang teach the method according to claim 3 and Nagarkar further teaches comprising allocating the processed network nodes to the multiple layers(Nagarkar [0051] [0055] Figs 6 - 11, the GUI 400 to display the next lower network map layer and nodes that are implemented on different hosts of the network interpreted as allocating the processed network nodes to the multiple layers).

Regarding claim 9. Nagarkar, Purdy and Zhang teach the method according to claim 8 wherein the allocating is based, at least in part, on an importance of the processed network nodes (Zhang [0038] Betweenness centrality decides only the extent of how important the node of interest is from information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 10. Nagarkar, Purdy and Zhang teach the method according to claim 9 and Zhang further teaches comprising calculating the importance of the processed network nodes by calculating Betweenness Centrality of the processed network nodes (Zhang [0039] bridging centrality combines global and local features and calculated valve as shown in Table 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 11. Nagarkar, Purdy and Zhang teach the method according to claim 9 and Nagarkar further teaches comprising calculating the importance of the processed network nodes at least in part based on structural metadata that defines roles of network nodes of the processed network nodes (Nagarkar [0031] [0041] structured data, such as data organized in one or more hierarchies in network node are determined interpreted as calculating the importance of the processed network nodes at least in part based on structural metadata ).

Regarding claim 16. Nagarkar and Purdy teach the non-transitory computer readable medium according to claim 15.
Nagarkar and Purdy do not teach wherein each one of the network nodes comprises one or more hosts, wherein the generating comprises
performing one or more clustering iterations, each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes
However Zhang teaches wherein each one of the network nodes comprises one or more hosts, wherein the generating comprises performing one or more clustering iterations, each clustering iteration comprises clustering network nodes based on topological similarities between one or more hosts of network nodes, the outcome of the one or more clustering iteration is a network that comprises processed network nodes(Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings are calculated interpreted as calculating of the identity parameter by v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ).

Regarding claim 17. Nagarkar, Purdy and Zhang teach the non-transitory computer readable medium according to claim 16 and Zhang further teaches wherein the clustering comprises calculating, for each one of a pair of hosts, an identity parameter for the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings are calculated interpreted as calculating of the identity parameter by v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 18. Nagarkar, Purdy and Zhang teach the non-transitory computer readable medium according to claim 17, and
Nagarkar further teaches wherein each ignored network has a physical connection that is different from a logical connection of the network (Nagarkar [0030] network configuration may define one or more logical networks that are implemented by physical components within a datacenter or across multiple datacenters in some embodiments. Such logical networks include logical routers, logical switches, and logical ports (of both the logical routers and logical switches), as well as additional logical components interpreted as each ignored network has a physical connection that is different from a logical connection of the network).
Nagarkar and Purdy do not teach wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts; (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network; and (c) a number (Nignore) of ignored network coupled to the network 
 However Zhang teaches wherein the calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts (Zhang [0038] [0070] nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings interpreted as calculating of the identity parameter for a pair of hosts is based set of neighbors of v.sub.i, N(v.sub.i), is denoted as a set of nodes directly connected to v.sub.i|N(v.sub.i)| is the number of nodes in N(v.sub.i) ) (b) a number of connections (Nmin) of a host that has a lowest number of connections out of all nodes of the network (Zhang [0041] the nodes with the lowest values of Bridging Centrality interpreted as (Nmin) of a host that has a lowest number of connections out of all nodes of the network) , and (c) a number (Nignore) of ignored network coupled to the network (Zhang [0068] ignores large numbers of nodes interpreted as a number (Nignore) of ignored network coupled to the network).
wherein each ignored network has a physical connection that is different from a logical connection of the network.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 19. Nagarkar, Purdy and Zhang teach the non-transitory computer readable medium according to claim 18 and Zhang further teaches wherein the identity parameter for the pair of hosts equals Nident*Coefficient/(Nmin-Nignore) (Zhang [0077] similarity S.sub.st of two nodes s and t interpreted as identity parameter for the pair of hosts can be computed by S.sub.st of two nodes s and t can be computed by S st interpreted as Nident*Coefficient/(Nmin-Nignore))
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Regarding claim 21. Nagarkar and Purdy teach the non-transitory computer readable medium according to claim 15 and Nagarkar further teaches wherein the network nodes comprise multiple hosts, wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts (Nagarkar [0038] [0062] Fig 11, network configuration data may provide information about the network as an interconnected entity at a logical level and the components at a higher level that correspond to groups of lower level components where overlays could visually show, e.g., virtual machines status (functioning properly, slow, completely disabled, etc.), display network performance metrics (e.g., throughput, latency, available bandwidth, etc.), the location of malware infections, and many other types of data interpreted as wherein the multiple hosts are ordered to the multiple layers according to importance values of the multiple hosts ).
Nagarkar and Purdy do not teach wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host
However Zhang teaches wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host (Zhang[0032][0038] Fig 2, shortest paths go through node A than the other three nodes interpreted as determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.

Response to Arguments
Applicant's arguments filed 7/10/22 have been fully considered but they are not persuasive.

A) Applicant argues on page 7, line 3 ,  Nagarkar fails to teach the layers are of different importance values.

Examiner agrees that Nagarkar does not teach that the layers are of different importance values. However the secondary art Purdy in paragraphs [0030] and [0034] and Fig 3B, teaches that  displayed by the multilayer data interpreted as visual representation comprises multiple layers, where the rank of each layer 31A-31G, indicates the level of importance of the data residing on that layer interpreted as multiple layers  comprise network nodes as shown in Fig 2 B, representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers interpreted as different layers are associated with different importance values.
The rank of each layer 31A-31G within the hierarchy of layers indicates the level of importance of the data represented by the objects residing on that layer. The level of importance governs the display priority within a given indicator. In one embodiment, the objects representing the most important data are associated with the upper layers, whereas the objects representing the less important data are associated with the lower layers. For example, objects representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers. It should be understood that any ranking of layers may be designated as the hierarchy for a particular indicator without departing from the scope of the claims that follow. Moreover, the level of importance of a layer 31A-31G may vary from one indicator to the next, and is governed by display priorities specific to the type and pieces of data that the indicator and objects represent in conjunction with the purpose of the indicator from the viewer's point of view.
Thus, examiner maintains his interpretation and rejection.

B) Applicant argues on bottom of page 7 – top of page 8.  A man of ordinary skill in the art will not be motivated to combine the serial (one layer at a time) representation of Nagarkar with the multiple-simultaneous presentation of Purdy. Presenting multiple layers of Nagarkar may cause items of one layer to overlay items of other layers - and which provide an erroneous display of layers.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, multilayer data animation program is provided that controls the simultaneous display of objects that represent complex or interrelated data, where the appearance of the objects may change over time to reflect changes in the data. The objects are periodically updated to reflect changes in the data, and the multilayer data animation program alters the display of the objects in accordance with the layer hierarchy when the display of objects on one layer conflicts with objects on another layer. the rank of each layer 31A-31G within the hierarchy of layers indicates the level of importance of the data represented by the objects residing on that layer. The level of importance governs the display priority within a given indicator. For example, objects representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers. It should be understood that any ranking of layers may be designated as the hierarchy for a particular indicator without departing from the scope of the claims that follow. Moreover, the level of importance of a layer 31A-31G may vary from one indicator to the next, and is governed by display priorities specific to the type and pieces of data that the indicator and objects represent in conjunction with the purpose of the indicator from the viewer's point of view.

C) Applicant argues on page 8, 2nd last paragraph ,   Nagarkar teaches of different layers but does not teach or suggest that different layers are associated with different importance values.

Examiner Disagrees.  The secondary art Purdy in paragraphs [0030] and [0034] and Fig 3B, teaches that displayed by the multilayer data interpreted as visual representation comprises multiple layers, where the rank of each layer 31A-31G, indicates the level of importance of the data residing on that layer interpreted as multiple layers  comprise network nodes as shown in Fig 2 B, representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers interpreted as different layers are associated with different importance values.
the rank of each layer 31A-31G within the hierarchy of layers indicates the level of importance of the data represented by the objects residing on that layer. The level of importance governs the display priority within a given indicator. In one embodiment, the objects representing the most important data are associated with the upper layers, whereas the objects representing the less important data are associated with the lower layers. For example, objects representing important data on upper layers are given a higher display priority than objects representing less important data on lower layers. It should be understood that any ranking of layers may be designated as the hierarchy for a particular indicator without departing from the scope of the claims that follow. Moreover, the level of importance of a layer 31A-31G may vary from one indicator to the next, and is governed by display priorities specific to the type and pieces of data that the indicator and objects represent in conjunction with the purpose of the indicator from the viewer's point of view.


D) Applicant argues on page 9, line 4,  Nagarkar and Purdy can not be combined. ……………………….then Nagarkar and Purdy, alone or in combination, fail to teach or suggest all features of claim 2.

Examiner disagrees. Regarding dependent claim 2 , which is taught in combination of  Nagarkar and Purdy.   Nagarkar in paragraph [0038] Fig 3 teaches data layer generator generates these layers by translating data about the various components of the network (as provided in the network configuration data) into a form that separates out the components specific to each layer from the network data network configuration data provide information about the network as an interconnected entity at a logical level and the components at a higher level that correspond to groups of lower level components, graphical representations of logical and/or physical network components and connections, as well as textual information (e.g., showing current network conditions). These overlays visually show in Figure 3, Layer 1 to Layer N components machines status (e.g., functioning properly, slow, completely disabled, etc.), display network performance metrics (e.g., throughput, latency, available bandwidth, etc.) .
Nagarkar and Purdy do not teach wherein the method comprises determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host
However Zhang in paragraph [0032] teaches the degree d(v) of a node v is the number of the nodes directly connected to node v, i.e., cardinality of N(v) interpreted as host of the multiple hosts. 
A path is defined as a sequence of nodes (n.sub.1, . . . , n.sub.k) such that from each of its nodes there is an edge to the successor node. The path length is the number of edges in its node sequence. A shortest path between two nodes, i and j, is a minimal length path between them. The distance between two nodes, i and j, is the length of its shortest path.
Zhang in paragraph [0038] Fig 2 also teaches a method to determine shortest path that pass through the host where node A has the highest degree and betweenness value, nodes E, B, and D interpreted as multiple host have much higher bridging centrality values since node A is located on the center of a module and not on a bridge, which results in the lowest bridging coefficient value interpreted as importance value of a host of the multiple hosts based on a number of shortest path that pass through the host. In other words, shortest paths go through node A than the other three nodes, but nodes E, B, and D position on bridges much better. So, nodes E, B, and D have higher bridging centrality values since they are on the bridges between modules which leads much higher bridging coefficient values than node A which is similar to determining an importance value of a host of the multiple hosts based on a number of shortest path that pass through the host.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nagarkar and Purdy by incorporating the teachings of Zhang. Doing so effectively identifies the bridging nodes that combine high global and local importance with respect to traffic flow in the network, while maintaining structural integrity of the network.
Thus, examiner maintains his interpretation and rejection.

E) Applicant argues on page 9, line 13,   Zhang teaches that a similarity score between node s and node t equals a ratio between (i) a number of nodes that appear in both the set (Xt) of neighbors of node t and the set (Xs) of neighbors of node s, (ii) and number of nodes within a smaller set out of Xt and Xs. This equation does not read on the subject matter of claim 6.

Examiner disagrees.  Claim 6 and 19 are dependent claims,  based on a equation Nident*Coefficient/(Nmin-Nignore)).which is similar to a equation taught by Zhang in paragraph [0077]

    PNG
    media_image1.png
    64
    240
    media_image1.png
    Greyscale

similarity between two nodes then indicates that the two nodes are plausible to be in the same module. Among a variety of set similarity indices, we used Simpson's coefficient for this work. Suppose X.sub.v is a set of neighbors of v including v itself. The similarity S.sub.st of two nodes s and t can be computed by S st = X s X t min .function.
similarity S.sub.st of two nodes s and t interpreted as identity parameter for the pair of hosts can be computed by S.sub.st of two nodes s and t can be computed by S st interpreted as Nident*Coefficient/(Nmin-Nignore)).

    PNG
    media_image1.png
    64
    240
    media_image1.png
    Greyscale


F)  Applicant argues on page 10, 3rd paragraph   Zhang fail to teach or suggest calculating of the identity parameter for a pair of hosts is based on (a) a number of identical connections (Nident) of the pair of hosts, (b) a number of connections (Nmin) ……………………………………………………wherein each ignored network has a physical connection that is different from a logical connection of the network.


Examiner disagrees. Claims 5 and 18 are dependent claim,  Zhang in paragraphs [0038] and  [0070]   teaches wherein the of the pair of hosts  nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings interpreted in view of applicant specification and claim language which  calculate of the identity parameter for a pair of hosts is based on a number of identical connections.
Claims 5 and 18 are dependent claim,  based on a equations


    PNG
    media_image2.png
    102
    221
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    208
    media_image3.png
    Greyscale

As shown in Fig 2 node A has the highest degree and betweenness value, nodes E, B, and D have much higher bridging centrality values since node A is located on the center of a module and not on a bridge, which results in the lowest bridging coefficient value. In other words, a far higher number of shortest paths go through node A than the other three nodes, but nodes E, B, and D position on bridges much better. So, nodes E, B, and D have higher bridging centrality values since they are on the bridges between modules which leads much higher bridging coefficient values than node A which  calculate of the identity parameter for a pair of hosts is based on a number of identical connections. 
Nodes B and D have the same bridging coefficient value with node E, but nodes B and D have much less betweenness centrality values since far a greater number of shortest paths passes through node E than through nodes B and D. Even though nodes E, B, and D are located on similar local topological positions, i.e., similar local topological surroundings, 
 Zhang  in paragraph [0041] teaches  the nodes with the lowest values of Bridging centrality on the nodes interpreted as (Nmin) of a host that has a lowest number of connections out of all nodes of the network) network characteristics identified by Bridging Centrality, we applied the metric to a synthetic network consisting of 158 nodes and 362 edges shown in Figure 3.



    PNG
    media_image4.png
    638
    717
    media_image4.png
    Greyscale


 The overall size was kept small so that the any patterns present could be easily detected by visual inspection which is similar in light of applicant specification and claim language
Zhang in paragraph  [0068] teaches detecting densely connected sub-graphs as clusters. In this definition, clusters can be determined by maximizing a density function. A major drawback of this work is that it ignores large numbers of nodes that are sparsely connected. Another approach introduced is an algorithm that partitions a network into clusters based on minimum cutting cost.

    PNG
    media_image5.png
    67
    328
    media_image5.png
    Greyscale

Betweenness is a measure to find centrally located nodes in a graph. However, it is biased to the nodes with high connectivity which is ignores large numbers of nodes interpreted is similar as ignored network has a physical connection that is different from a logical connection of the network.
Thus, examiner maintains his interpretation and rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 

/ZI YE/Primary Examiner, Art Unit 2455